IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-31237
                          Conference Calendar



ARTHER LEE TAYLOR, JR.,

                                      Plaintiff-Appellant,

versus

RICHARD L. STALDER; WILLIAM J. FLENIKEN;
WILLIAM L. GOODE,

                                      Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 97-CV-1561
                       - - - - - - - - - -
                         August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Arther Lee Taylor, Jr., Louisiana prisoner #82818, appeals

the denial of his Fed. R. Civ. P. 60(b) motion which sought

reconsideration of the dismissal of his pro se, in forma pauperis

complaint as barred by Heck v. Humphrey, 512 U.S. 477 (1994).

Taylor filed his complaint against Richard L. Stalder, in his

capacity as Secretary of the Department of Public Safety and

Corrections; Williams J. Fleniken, in his capacity as district

court judge for Caddo Parish; and William L. Goode, in his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-31237
                                -2-

capacity as the assistant district attorney for Caddo Parish.

He argued that (1) racial discrimination in the selection of the

grand jury foreman violated his Fourteenth Amendment right to

equal protection; (2) the defendants conspired to deprive him of

equal protection of the law; (3) the indictment was invalid; and

(4) the trial judge was biased.

     Taylor has failed to brief the district court’s dismissal of

his complaint as barred by Heck.   Arguments must be briefed in

order to be preserved.   Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).   Claims not adequately argued in the body of the

brief are deemed abandoned on appeal.     Id. at 224-25.   Thus,

Taylor is deemed to have abandoned the issue on appeal.

     The district court's dismissal of the present case and our

dismissal of this appeal count as two strikes against Taylor for

purposes of 28 U.S.C. § 1915(g).   We caution Taylor that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).   Taylor should review

any pending appeals to ensure that they do not raise frivolous

arguments.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.